ON APPLICATION FOR REHEARING
PER CURIAM:
Plaintiff appellant’s application for rehearing directs attention to paragraph numbered 15 of his petition suggesting that this states plaintiff’s cause of action in the manner required by LSA-R.S. 23:1221(4) (q) (4). We disagree.
Plaintiff alleges in paragraph 15 “. . . that his present condition and disability are the result of the accident (of July 12, 1968) arising out of and in the course and scope of his employment by Heldenbrand, Inc.” (Parenthetical note by the court.)
The provisions and limitations of LSA-R.S. 23:1221 (4) (q) (4) apply only when a new accident has occurred during the course and scope of claimant’s employment with his original employer. Plaintiff would have stated a cause of action had he alleged that his disability resulted from an accident of August 23, 1972 while employed by Heldenbrand.
Plaintiff complains-that we failed to af-fprd him the opportunity to remove the grounds for the exception of no cause of action by amendment of his pleadings. Plaintiff has alleged that he was not employed by Heldenbrand when the hernia recurred for the third time. He could not allege facts to state a cause of action.
The application for rehearing is denied.
Rehearing denied.